DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/698,484 filed on November 27, 2019.  Claims 1 to 20 are currently pending with the application.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/31/2021, 11/15/2021, and 11/22/2021 were filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 3 to 5, 9, 13, and 18 are objected to because of the following informalities:  
Claims 1, 5, and 13 read “outputs are generated based at least in part by”, in lines 3, 7, and 6, respectively, which appears to contain a typographical error, and should read “outputs are generated based at least in part on” or “outputs are generated at least in part by”.  
Claims 3 and 9, read “the set of categories are selected”, in line 2 and line 3, respectively, and should read “the set of categories is selected”.
	Claims 4 and 18 read “the second search result is subset of”, in line 3 at page 97, and line 6, respectively, and should read “the second search result is a subset of”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the specified set of parameters” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the audio recording” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the audio data from audio calls” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 to 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dwyer et al. (U.S. Publication No. 2015/0195406) hereinafter Dwyer.
	As to claim 1:
	Dwyer discloses:
A computer-implemented method, comprising: 
indexing a plurality of outputs associated with a plurality of customer contacts [Paragraph 0030 teaches receiving incoming vocal communications, analyzing the vocal communications, and storing the results of the analysis in a searchable database, including metadata, the vocal communications, text translation of the vocal communications, agent, time of day, and so on; Paragraph 0083 teaches output of text conversion, sentiment and acoustic analysis of customer conversations, and associated metadata, are stored in a database; Paragraph 0096 teaches a searchable database may be used to store all the received customer input such as vocal stream as received, text translation of the received vocal stream, text as received, categorization, scoring, metadata, etc., where the database may be searchable by category, score, input source, etc.], wherein the plurality of outputs are generated based at least in part by: 
a first service that generates transcripts based on audio data of the plurality of customer contacts [Paragraph 0011 teaches voice-to-text for converting vocal communication inputs to text using computer-based speech recognition; Paragraph 0017 teaches converting the vocal communication to text]; 
a second service that generates metadata encoding one or more audio characteristics of the transcripts using one or more natural language processing (NLP) techniques [Paragraph 0007 teaches performing language analysis of a communication, by analyzing language ; and 
a third service that matches the transcripts to categories defined based at least in part on rules that evaluate content and audio characteristics [Paragraph 0011 teaches assigning categories to each input; Paragraph 0017 teaches matching portions of converted text to text strings such as keywords or phrases, and categorizing the vocal communications according to the analysis; Paragraph 0082 teaches generating a transcript of audio conversations, and analyzing the transcript using a set of linguistic and acoustic rules to look for certain keywords, phrases, topics, and acoustic characteristics, in order to categorize and annotate the calls]; 
providing, to a client of a computing resource service provider, a graphical interface to submit a search with a set of parameters [Paragraph 0083 teaches users can use the interface for searching, where the user can define the terms of the search through the main interface and obtain results; Paragraph 0122 teaches user can enter and modify the search parameters in the dashboard]; 
receiving a request to perform the search with the set of parameters selected by the client [Paragraph 0083 teaches user can define the terms of the search through the main interface to ; 
performing the search to obtain a search result determined based at least in part on the transcripts, the metadata, and the categories [Paragraph 0083 teaches running the search to bring results based on the specified terms, where conversations containing certain words and phrases, or sharing other characteristics are found; Paragraph 0096 teaches the database may be searchable by category, score, input source, and the like; Paragraph 0104 teaches a user may define a set of conversations based on one or more of a plurality of characteristics such as category, sentiment, agent, location, event attributes, time of the day, words, etc.; Paragraph 0160 teaches search engine may search by patterns, speech parameters, specific words, categories, etc.]; and 
providing the search result to the client [Paragraph 0083 teaches presenting results in the interface; Fig. 26, Search Results are presented; Paragraph 0106 teaches displaying of search results].

As to claim 2:
	Dwyer discloses:
the one or more NLP techniques includes keyword detection to generate one or more search indices on keywords detected in the transcripts [Paragraph 0007 teaches converting the communication to text and analyzing the text by matching portions of the converted text to text strings including keywords and phrases; Paragraph 0028 teaches categorizing the vocal communication stream as a function of identified keywords and phrases, and creating new categories associated with new keywords and phrases, and categorizing and storing the communications]; and 
the set of parameters includes a parameter to specify a set of keywords to search on [Paragraph 0028 teaches categorizing the vocal communication stream as a function of identified keywords and phrases, and creating new categories associated with new keywords and phrases, and .

As to claim 3:
	Dwyer discloses:
providing, to the client, a set of categories, wherein the set of categories are selected based at least in part on their frequency in the search result [Paragraph 0104 teaches user can specify a set of conversations based on a plurality of terms or parameters, and the search results can be mined to identify topics for the conversations, by analyzing all the words contained in the user defined set (search results) and identifying commonalities between the conversations, where an output display of common topics among the results can be provided to the user, therefore, based on their frequency].

As to claim 4:
	Dwyer discloses:
the search result is a first search result [Paragraph 0105 teaches displaying search results based on a search term, i.e., “harass*”], the method further comprising: 
receiving a second request from the client to filter on a category of the set of categories [Paragraph 0105 teaches forming a topic cloud based on the search results, and clicking a word from the topic cloud to filter the results, where, i.e., the category “Wrong Number” is being selected]; 
providing a second search result to the client, wherein the second search result is subset of the first search result [Paragraph 0105 teaches filtering the call list to obtain just the calls associated with the selected topic, hence, a subset of the calls]; and 
providing a second set of categories to the client, wherein the second set of categories are selected based at least in part on their frequency in the second search result [Paragraph 0105 teaches the topic cloud may also be modified to only include topics form the subset of calls].

As to claim 5:
	Dwyer discloses:
A system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: 
receive, from a client, a request to perform a search with a set of parameters on a plurality of outputs associated with a plurality of contacts data [Paragraph 0030 teaches receiving incoming vocal communications, analyzing the vocal communications, and storing the results of the analysis in a searchable database, including metadata, the vocal communications, text translation of the vocal communications, agent, time of day, and so on; Paragraph 0083 teaches output of text conversion, sentiment and acoustic analysis of customer conversations, and associated metadata, are stored in a database; Paragraph 0083 teaches user can define the terms of the search through the main interface to obtain desired results; Paragraph 0106 teaches searching for communications for the term “baggage”], wherein the plurality of outputs are generated based at least in part by: 
transcripts generated based on audio data of the plurality of contacts data [Paragraph 0011 teaches voice-to-text for converting vocal communication inputs to text using computer-based speech recognition; Paragraph 0017 teaches converting the vocal communication to text]; 
metadata encoding one or more audio characteristics of the transcripts determined by using one or more natural language processing (NLP) techniques [Paragraph 0007 teaches ; and 
categories defined based at least in part on rules that evaluate content and audio characteristics that are matched based at least in part on the transcripts [Paragraph 0011 teaches assigning categories to each input; Paragraph 0017 teaches matching portions of converted text to text strings such as keywords or phrases, and categorizing the vocal communications according to the analysis; Paragraph 0082 teaches generating a transcript of audio conversations, and analyzing the transcript using a set of linguistic and acoustic rules to look for certain keywords, phrases, topics, and acoustic characteristics, in order to categorize and annotate the calls]; 
search the plurality of outputs to obtain a search result determined based at least in part on the transcripts, metadata, and categories Paragraph 0083 teaches running the search to bring results based on the specified terms, where conversations containing certain words and phrases, or sharing other characteristics are found; Paragraph 0096 teaches the database may be searchable by category, score, input source, and the like; Paragraph 0104 teaches a user may define a set of conversations based on one or more of a plurality of characteristics such as category, ; and 
provide the search result to the client [Paragraph 0083 teaches presenting results in the interface; Fig. 26, Search Results are presented; Paragraph 0106 teaches displaying of search results].

As to claim 6:
	Dwyer discloses:
the set of parameters encodes an entity or keyword [Paragraph 0096 teaches database may be searchable by category, score, etc., therefore, user can specify keywords or categories to perform the search]; and 
the instructions to search the plurality of outputs include instructions that, if executed, cause the system to use one or more indices to locate entities or keywords of the plurality of outputs that were detected using the one or more NLP techniques [Paragraph 0007 teaches converting the communication to text and analyzing the text by matching portions of the converted text to text strings including keywords and phrases; Paragraph 0028 teaches categorizing the vocal communication stream as a function of identified keywords and phrases, and creating new categories associated with new keywords and phrases, and categorizing and storing the communications; Paragraph 0096 teaches database may be searchable by category, score, etc., therefore, user can specify keywords or categories to perform the search].

As to claim 7:
	Dwyer discloses:
the entity is a product name [Paragraph 0091 teaches search terms can include product terms, i.e., ‘FIOS’, or ‘Verizon FIOS’].

	Dwyer discloses:
the set of search parameters allows the client to filter for the search results on a specific agent or specific contact data of the plurality of contacts data [Paragraph 0125 teaches any individual agent can be selected so that all of the data pertains to that agent only].

As to claim 9:
	Dwyer discloses:
provide, to the client, a set of categories, wherein the set of categories are selected based at least in part on their frequency in the search result [Paragraph 0104 teaches user can specify a set of conversations based on a plurality of terms or parameters, and the search results can be mined to identify topics for the conversations, by analyzing all the words contained in the user defined set (search results) and identifying commonalities between the conversations, where an output display of common topics among the results can be provided to the user, therefore, based on their frequency].

As to claim 10:
	Dwyer discloses:
the specified set of parameters specifies a time interval to filter on [Paragraph 0122 teaches search parameters can include a selected time frame, to show results of communications from that time frame].

As to claim 11:

the search results are used to display, for a particular contact data that is in the search results: a contact identifier; an agent identifier; a channel; time information for when the contact occurred; and an audio recording of the contact [Paragraph 0083 teaches searching, finding and playing back contacts, therefore, displaying audio recording of the contact; Paragraph 0122 teaches dashboard presenting results including type of contact, contact driver, agent, date/time, etc.].

As to claim 12:
	Dwyer discloses:
a transcript of the audio recording is also provided in the search results [Fig. 7, Search result including transcript of audio recording; Paragraph 0122 teaches search results may show transcripts of communications, categories, date and time, agent, duration, etc.].

	As to claim 13:
Dwyer discloses:
A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to:
receive, from a client, a request to perform a search with a set of parameters on a plurality of outputs associated with a plurality of contacts data [Paragraph 0030 teaches receiving incoming vocal communications, analyzing the vocal communications, and storing the results of the analysis in a searchable database, including metadata, the vocal communications, text translation of the vocal communications, agent, time of day, and so on; Paragraph 0083 teaches , wherein the plurality of outputs are generated based at least in part by: 
transcripts generated based on the plurality of contacts data [Paragraph 0011 teaches voice-to-text for converting vocal communication inputs to text using computer-based speech recognition; Paragraph 0017 teaches converting the vocal communication to text]; 
metadata encoding one or more conversation characteristics of the transcripts, wherein the metadata is determined based on the transcripts using one or more natural language processing (NLP) techniques [Paragraph 0007 teaches performing language analysis of a communication, by analyzing language characteristics including categories, sentiment, regulation compliance, text, presence or absence of specific language, confidence in word match, etc., therefore, natural language processing; Paragraph 0013 teaches assigning metadata to the vocal communications based on a plurality of acoustic characteristics; Paragraph 0028 teaches converting the vocal communication stream to text, matching portions of the converted text to text strings such as keywords, phrases, identifying recurring words and phrases, therefore, natural language processing; Paragraph 0030 teaches analyzing the acoustic characteristics of the vocal communication, analyzing the text translation of the vocal communication, and assigning metadata values to the incoming vocal communications based on the acoustic and the text analysis]; and 
categories defined based at least in part on rules that evaluate content and conversation characteristics that are matched based at least in part on the transcripts [Paragraph 0011 teaches assigning categories to each input; Paragraph 0017 teaches matching portions of converted text to text strings such as keywords or phrases, and categorizing the vocal ; 
search the plurality of outputs to obtain a search result determined based at least in part on the transcripts, metadata, and categories Paragraph 0083 teaches running the search to bring results based on the specified terms, where conversations containing certain words and phrases, or sharing other characteristics are found; Paragraph 0096 teaches the database may be searchable by category, score, input source, and the like; Paragraph 0104 teaches a user may define a set of conversations based on one or more of a plurality of characteristics such as category, sentiment, agent, location, event attributes, time of the day, words, etc.; Paragraph 0160 teaches search engine may search by patterns, speech parameters, specific words, categories, etc.]; and 
provide the search result to the client [Paragraph 0083 teaches presenting results in the interface; Fig. 26, Search Results are presented; Paragraph 0106 teaches displaying of search results].

As to claim 14:
	Dwyer discloses:
	the plurality of contacts data includes audio contacts data and text-based contacts data [Paragraph 0007 teaches the communication may be at least one of a voice communication, a chat, an email, etc.].

As to claim 15:
	Dwyer discloses:
use one or more indices to locate entities or keywords of the plurality of outputs that were detected using the one or more NLP techniques [Paragraph 0007 teaches converting the communication to text and analyzing the text by matching portions of the converted text to text strings including keywords and phrases; Paragraph 0028 teaches categorizing the vocal communication stream as a function of identified keywords and phrases, and creating new categories associated with new keywords and phrases, and categorizing and storing the communications; Paragraph 0096 teaches database may be searchable by category, score, etc., therefore, user can specify keywords or categories to perform the search].

As to claim 16:
	Dwyer discloses:
	the plurality of outputs are generated using a step functions workflow comprising a plurality of steps, further wherein at least a portion of the plurality of steps are executed asynchronously as event-driven functions [Paragraph 0146 teaches the conversational analytics may monitor ongoing calls in real-time, and send critical real-time alerts to supervisors, providing a view of key events on calls in progress, such as including customer sentiment, escalation attempts, compliance violations, sales opportunities, and the like, where, based on conversational flow between agents and customers, relevant information may be timely produced].

As to claim 17:
	Dwyer discloses:
	the plurality of contacts data includes the audio data from audio calls and text-based data from chat conversations [Paragraph 0007 teaches the communication may be at least one of a voice communication, a chat, an email, etc.].

	
As to claim 18:
Dwyer discloses:
receive a second request from the client to filter on a category associated with the search result [Paragraph 0105 teaches forming a topic cloud based on the search results, and clicking a word from the topic cloud to filter the results, where, i.e., the category “Wrong Number” is being selected]; and 
provide a second search result to the client, wherein the second search result is subset of the search result and includes contacts data that matches the category
 [Paragraph 0105 teaches filtering the call list to obtain just the calls associated with the selected topic, hence, a subset of the calls].

As to claim 19:
Dwyer discloses:
the metadata encodes one or more detected entities, keywords, or phrases [Paragraph 0013 teaches assigning metadata to the vocal communications based on a plurality of acoustic characteristics; Paragraph 0028 teaches converting the vocal communication stream to text, matching portions of the converted text to text strings such as keywords, phrases, identifying recurring words and phrases, therefore, natural language processing; Paragraph 0030 teaches analyzing the acoustic characteristics of the vocal communication, analyzing the text translation of the vocal communication, and assigning metadata values to the incoming vocal communications based on the acoustic and the text analysis].

As to claim 20:

the transcripts are organized by turns based on speaker [Fig. 7 teaches transcript of call organized by speaker sequence, including the customer and the agent].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169